743 N.W.2d 208 (2008)
Theresa BAILEY, a/k/a Theresa Long, Individually and as Personal Representative of the Estate of Christal Bailey, Plaintiff-Appellant,
v.
Sethavarangura PORNPICHIT, M.D., a/k/a Pornpichit Sethavarangura, M.D., Defendant-Appellee.
Docket No. 132087. COA No. 267546.
Supreme Court of Michigan.
January 22, 2008.
On order of the Court, the motion for reconsideration of this Court's October 17, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.